 SANGAMOCONSTRUCTIONCOMPANY159Sadgamo Construction Company and Southern IllinoisContractors Association and Southern Illinois Build-ers AssociationLocal 9U,Operative Plasterers and Cement MasonsInternational Association and Southern Illinois Con-tractors Association and Southern Illinois BuildersAssociation.Cases 14-CA-5233 and 14-CB-1884January 27, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING,BROWN, AND JENKINSOn May 22,1970, Trial Examiner Paul E. Wellissued his Decision in the above-entitled proceeding,finding that Respondents had not engaged in the un-fair labor practices alleged in the complaint and rec-ommending that the complaint be dismissed in itsentirety as set forth in the attached Trial Examiner'sDecision.Thereafter,the General Counsel filed ex-ceptions to the Trial Examiner'sDecision and a sup-portingbriefandRespondentUnion filedcross-exceptions to certain portions of the TrialExaminer's Decision, and a supporting brief.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that no preju-dicial error was committed.The rulings are herebyaffirmed.The Board has considered the Tri aIExaminer'sDecision,the exceptions,the briefs, andthe entire record in the case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner to the extent consistent with the Deci-sion herein.The complaint,based on charges filedjointly bySouthern Illinois Builders Association and SouthernIllinoisContractors Association(hereinafter calledSIBA and SICA,respectively,and the Associationscollectively), alleged that Respondent Sangamo Con-struction Company(hereinafter referred to as Sanga-mo), and Respondent Union, Local 90,OperativePlasterers and Cement Masons International Associa-tion(hereinafter referred to as the Union),respective-ly, violated Section 8(a)(5) and 8(b)(3) of the Act byentering into a separate interim agreement while theUnion and the Associations, through which both San-gamo and the Union were bound to deal with eachother on a multiemployer basis, were bargaining fora new contract.Although we agree with the TrialExaminer that Respondents did not violatethe Act,our agreement is based on the following considera-tions.The evidence discloses that SIBA and SICA arerelated trade associations composed of various em-ployers engaged in the construction industry in south-ern Illinois. The same individuals hold the positionsofexecutive director and assistant to the executivedirector for each association and function as jointagent for both. SIBA and SICA occupy common of-fices and utilize common business forms. Traditional-ly the Associations have negotiated jointly with labororganizations on behalf of employer-members andother employers in a multiemployer unit culminatingin an SICA contract covering highway constructionand SIBA contract covering all other construction.Periodically SIBA sends all unions a list of the em-ployers for whom it holds powers of attorney andwhom it represents in bargaining. SICA sends no sep-arate list.Businessagents refer to the SIBA list for thenames of participating road construction employersand .call the Associations if there is any question.The Unionis oneof the labor organizations which,over a period of years, has engaged in bargaining withthe Associations. In 1966 the Union and SICA en-tered into a 3-year contract which expired on July 31,1969.Sangamo became a member of SIBA in November1966, and at that time executed a power of attorneyauthorizing SIBA to negotiate on Sangamo's behalfonly with Operating Engineers.' Although Sangamonever took specific steps to become a member ofSICA, at least since May 1967 it has been representedby an agent of the Associations at prejob conferencesand has applied the contract between SICA and theUnion. In October 1967, Sangamo executed a singlepower of attorney to the Associations authorizingboth SIBA and SICA to negotiate on its behalf withall labor organizations in the building trades andcrafts. Sangamo's name was included on the list ofrepresented employers distributed to the unions onOctober 27, 1967, and July 3, 1969. A column in thelatter list indicated any limitations or exceptions inthe power of attorney held. OppositeSangamo's nameappeared the word "none."Prior to expiration of their contract on July 31,1969, the Associations and the Union began negotia-July 31, 1969, and the Union thereupon struck allemployers represented by the Associations.Bargain-ing continued, and the parties reachedan agreementon August 21, 1969,Meanwhile, when the strike first began Sangamowas anxious to complete a certain highway project,the only work it was currently performing in the area.Sangamo's constructionengineer,Steele, approachedthe agent of the Associations, complaining of the de-lay caused by the strike and indicating thatSangamo1 It appears that such authorization is not an integral part of membershipin either association.188 NLRB No. 26 160DECISIONSOF NATIONALLABOR RELATIONS BOARDwanted to sign an interim agreement. Steele was askedto hold off for the scheduled August 9 negotiatingsession.On Augusttl1, Steele approached Union Rep-resentative Hayes and asked whether the Union hadan interim agreement he could sign so that Sagamocould proceed with its. highway job. Hayes repliedthat the Union had such a contract, and handed Steeleone.Under the terms of this interim contract, theparties agreed to continue the recently expired agree-ment until a new, contract was negotiated betweenSICA and SIBA and the Union, at which time Sanga-mo would adopt the terms and conditions of the newcontract and make any wage increases retroactive toAugust 1, 1969. Steele signed the interim agreementand left it with the Union. Later that day Hayes in-formed the Associations' representative that the Un-ion was going to sign an interim agreement with San-gamo, at which point Hayes was warned that unfairlabor practice charges would be filed if such agree-ment was executed. The interim agreement with Sanrgamo was never signed by the Union. However, theUnion did carry out the terms of the agreement tostop picketing Sangamo and to refer employees to thelatter.Sangamo ultimately became bound by theterms of a new agreementreached by the Union andthe Associations on August 21, 1969, and it paid theemployees retroactively as provided therein and by itsinterim agreement.There is no contention that theinterim agreement was a contract covering a separatebargaining unit. There is no indication as to when, inrelation to the time the interim agreement was signed,the Associations'representatives agreed in bargainingto make any negotiatedwage increasesretroactive.The Trial Examiner dismissed the complaint in itsentirety.He found that Sangamo became a memberof the SIBA group for bargaining purposes. Neverthe-less, he found that no violation could be predicated onthismembership since Sangamo's only project withintheUnion's geographical jurisdiction was a road-building job, which activity was related solely to theSICA contract. With regard to the Sangamo-SICArelationship, the Trial Examiner found that despiteSangamo's intention to join this group and havingtaken all necessary steps towards this end, Sangamo'smembership for bargaining was never consummated.In reaching this conclusion, the Trial Examinerviewed the evidence as insufficient to establish thatthe Union was aware of this and therefore Sangamocould not succeed by its action alone in becoming amember of the multiemployer group without accept-ance by the Union. He also found that as the evidencefailed to show that the Union was aware of Sangamo'sefforts, no inference could be drawn that the Unionacquiesced in the inclusion of Sangamo in the SICAmultiemployer unit.In our view, however, the evidence does establishthe,Union's acceptance of.Saangamoin the SICA unit.We rely,in this connection,on the acknowledged rep-resentation of Sangamo in the prejobconference withthe Union at Sangamo's bridge project and the appli-cation of the SICA contract,to that job by the Associ-ations' agent in 1967; the representationof Sangamoby the Associations'agentin both building and high-way projects in 1967 and 1969, and application ineach instance of the appropriate Associations con-tract;thisreceiptof the SIBA list containingSangamo's name as a multiemployer unit member,withoutanyquestionbeing raised respectingSangamo's inclusion within the SICA unit; theUnion's advising the Associations' agent of its intentto sign an interimagreementwith Sangamo; theUnion's striking and picketing Sangamo along withother Association unit members; the language of theinterim contract which, by itsterms,provides forbinding the parties to Associations bargaining then inprogress. On time facts, we are satisfied that the Un-ion acquiescedin Sangsmo'sparticipation in the mul-tiemployer group, and we accordingly find thatSangam© cpnsumniated its membership in the multi-employer unit for bargaining purposes.Although the Trial Examiner rests his dismissal ofthe complaint on Sangamo's failure to perfect itsmembership in the SICA group, he went on to state,that, assuming that Sangamo had become a memberof the group, "it was bound to remain in that postureat least until after the execution of the,contract thenbeing negotiated" and " . . . could not validly nego-tiate separately with the Union as it did and reachagreement pursuant to which it alone of themultiem-ployer group resumed work to the obvious disadvan-tage of the othermembersof the group."We do not agree, and conclude that the Respon-dents did not violate the Act by entering into or per-forming the terms of the interim agreement. Therecord does not convince us that such conduct had asignificantly adverse impact upon the integrity of themultiemployer bargaining unit. Nor does the evidenceshow that the, agreement was in derogation of theAssociations'-bargaining authority or outside the cov-erage of the ultimate Associations' contract. The factsshow, rather, that bargaining did continue during theoperative period and indeed resulted inan agreementwhich includsdSangamoin its coverage, According-ly,we shall dismiss the complaintin .itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders,thatthe complaint herein be, and it hereby is, dismissed. SANGAMO CONSTRUCTION COMPANY161TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E.WEIL, Trial Examiner:Southern Illinois Contrac-tors Association,hereinafter called SICA,and Southern Illi-nois Builders Association,hereinafter called SIBA, onAugust 14,1969, filed charges against Local 90,OperativePlasterers and Cement Masons International Association,hereinafter called Respondent Union,and against SangamoConstructionCompany,hereinafter calledRespondentSangamo,alleging violations of Section 8(b)(3) and 8(a)(1)and (5),respectively, bythe parties charged therein. OnFebruary 11, 1970, the Regional Director for Region 14 (St.Louis,Missouri)issued an order consolidating the casestogether with a complaint alleging that both Respondentshad engaged in unfair labor practices,as alleged in thecharges,by entering into an interim contract together at atime when both Respondents were required to bargainthrough SICA with regard to wages, hours,and terms andother conditions of employment of Respondent Sangamo'soperative plasterer and cement mason employees engagedin road and highway construction work,the only work en-gaged in by Respondent Sangamo.Both Respondents bytheirduly filed answers admitted and denied various allega-tions of the complaint but denied the allegations that SIBAor SICA was the sole collective-bargammggagent for Re-spondent Employer and both denied that Respondent Un-ion had any duty to bargain with SIBA or SICA on behalfof the Employer.Both accordingly denied the commissionof any unfair labor practice.On the issues thus drawn a hearing was held at St.Louis,Missouri,before me on April 6 and 7, 1970.The GeneralCounsel and both Respondents were represented by coun-sel.All parties had an opportunity to be heard,to examineand cross-examine witnesses,and to introduce relevant andmaterial evidence.At the close of the hearing both Respon-dents argued orally on the record.A brief has been receivedfrom General Counsel.Upon the entire record herein andin consideration of the arguments and briefs,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent Sangamo in the year 1969 caused to beshipped to it goods, wares, and material valued in excess of$200,000 from points outside the State of Illinois.Respon-dent Sangamo is and at all times relevant has been an em-pplo er engaged in commerce within the meaning of Section2(6)and (')of the Act.SIBA is a trade association ofvarious employers engaged in the building and constructionindustry,one of the purposes of which is to bargain onbehalf of its members and others with labor organizations,including Respondent Union, with regard to the wages,hours, and conditions of employment of the employees ofitsmembers and principals represented by said Unions.SICAis a trade association consisting of road and high-way construction contractors in a defined area in the Stateof Illinois.Its functions include negotiating with variouslabor organizations,including Respondent Union, with re-gard to wages, hours,and working conditions of employeesof its members and other employers.Respondent Sangamoisnot a memberof SICAbut has furnished it a power ofattorney to negotiate on its behalf with labor organizations,including Respondent Union.I find that SIBA and SICA are employers within themeaning of Section 2(2) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent Union is and at all times material hereto hasbeen a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundAt all times relevant to the issues herein RespondentUnion has represented the operative plasterer and cementmason employees engaged in highway and road construc-tion of a group of employers which are formedinto a looseassociation bargained for by SICA and SIBA. A 3-yearcontract evolving from this bargaining relationship expiredJuly 31.1 The employees thereupon went on strike.On August 11 RespondentSangamo, a roadbuilding con-tractor working_ on a construction project in the territorialjurisdiction ofespondent Union, entered into an interimagreementwith Respondent Union pursuant to which itagreed to continue under the terms of the recently expiredcontract until a new contract was negotiated between SICAand SIBA on the one hand and the Union on the other, atwhich time it would adopt the terms and conditions of thenew contractand pay anyincreases in wages retroactive toAugust 1. Respondent Sangamo warned an officer of SIBAprior to the time it entered into such an interim contract thatitwas contemplating doing so. On August 1 I RespondentUnion informedrepresentativesof SIBA and SICA thatRespondent Sangamo was probably going to enter into aninterim agreement and on August 14 informed them thatthis had been done.Upon being informed of the interim contract SIBA andSICA acting through a joint agent, Wayne Barber, Jr., filedthe charges herein.The General Counsel contends that Respondent Sanga-mo was a member of the multiemployer associations repre-sented by SICA and SIBA, that it did not timely removeitself from either association and that accordingly it violatedSection 8(a)(5) and 8(axl) and the Union violated Section8(a)(3) bybargainingwith Respondent Sangamo other thanthrough theassociations.Both Respondents contend that the General Counsel hasfailed in his proof,that Respondent Sangamo never effec-tively became a part of the multiemployer bargaining groupand that accordingly no unfair labor practice resultedfromthe separate bargaining and the interim agreement.B.DiscussionThe membership in the Associations and the compositionof the unit are not by any means coterminous.SICA bar-gains only for road and highway construction,SIBA for allother types of construction.SIBA and SICA have a slightlydifferent geographical jurisdiction.SIBA derives its juris-diction from Associated General Contractors of America ofwhich it is a chapter.SICA on the other hand has picked outfor itself jurisdiction based upon highway districts,appar-ently political subdivisions of the State of Illinois. SIBA hasmembers for whom it does not bargain with any labor or-ganization.Whether SICA has such members does not ap-pear in the record.Membership in the multiemployer groupfrom which the unit is formed is apparently based, in the1All dateshereinafter are inthe year 1969 unlessotherwise specified. 162DECISIONS OF NATIONALLABOR RELATIONS BOARDcase of each association,on the presentation by the individ-ual employer to the association of a power of attorney. Suchpowers of attorney may be limited to bargaining with oneor more labor organitations or may be general,limited onlyto the geographical jurisdiction of the association.Periodically SIBA distributes to the unions with which itdeals listings of all employers from whom it holds bargain-ing authorizations in the form of powers of attorney. Therecord reveals no instance when Respondent Union ques-tioned such authority or demured to the composition of theunit based on the flow of authorizations to the association.Norman Hayes, business representative of Respondent Un-ion, testified that he assumed that when he received a listfrom SIBA of employers from whom bargaining rights wereheld by SIBA,that what they told him was true and that ifthere was any question in his mind he would telephoneSIBA's office and determine the question.He testified thatat no time did he call with regard to Respondent Sangamo.Respondent Sangamo is not and never has been a mem-ber of SICA.Respondent Sangamo joined SIBA in 1966.Two powers of attorney appear to have been signed byRespondent Sangamo.One appoints SIBA to negotiate onits behalf only with Operating Engineers Local No.520, theother authorizes both SIBA and SICA to represent Respon-dent Sangamo in all labor negotiations with all buildingcrafts and trade crafts within their territorial jurisdictions.Neither power of attorney is exclusive;that is to say, byaction of neither document does Respondent Sangamo di-vest itself of negotiating authority in favor of the associa-tion. Both powers of attorney were notarized on October 4,1967. The record also contains a carbon copy of the generalpower of attorney granted both SIBA and SICA containinga receipt stamp of SIBA dated May 27,1968, and a letterfrom Respondent Sangamo to SIBA which states,inter alia."Enclosed are the power of attorney forms that you request-ed we send and return."Harold Gangnath,executive director of both associa-tions,testified that while he has no direct recollection of theincident,the date-stamped copy was a second copy of thepower of attorney sent to him by Respondent Sangamowhich was stamped and returned to Respondent Sangamo.Harold Gangnath had no recollection of when he first re-ceived a power of attorney but I can see no need to de-termine this date inasmuch as it is clear that at least as ofMay 28,1968, the power of attorney was in the hands ofSIBA.SIBA has no formal meth od of notifying labor organiza-tions of what powers of attorney it holds other than a listingperiodically distributed to Respondent Union.The recordcontains two such listings, the first,dated October 27, 1967,on the letterhead of Southern Illinois Builders Association,is accompanied by a letter stating"We are attaching a cor-rected listing of the members of our Assocaition for whomwe hold Bargaining Rights." Sangamo Construction Com-pany appears on this listing.The second such listing, datedJuly 3,1969, states in the accompanying letter, the at-tached listing shows the members of our Association forwhom we hold bargaining rights to date with exceptionsnoted."Opposite Sangamo's name is the word"none" in-dicating no exceptions.Gangnath testified that SICA does not send out a similarletter notifying any labor organization of the employers forwhom it holds bargaining rights,but testified that the bus-iness agents know from the SIBA listing that,as to road-builders,SICA has such a power of attorney.There is noevidence that all powers of attorney used by employersgranting bargaining rights to SIBA are on either of theforms which are in evidence.Thus it is impossible to de-termine whether the many employers listed by SIBA signedthe form which gives authorizations to SIBA alone, orsigned the form whichgives authorization to both SIBA andSICA or signed a different form entirely. RespondentUnion's Business Representative Hayes testified that he hadnever been specifically informed that Respondent Employ-er had authorized SICA to bargain on its behalf.He furthertestified that he had never seen the powers of attorneysigned by Respondent Sangamo.Ganguath testified thatnormally when prejob conferences were held the businessagents were shown the powers of attorney.Hayes deniedthis fact and the SIBA agent who attended the only prejobconference revealed by the record,which was held in May1968, prior to the date on which the powers of attorney weresent to SIBA and SICA,was not called to testify.Accord-ingly there is no substantial evidence on which I could findthat the Unions were ever apprised that SICA had anybargaining authority for Respondent Employer.A multiemployer bargaining unit is formulated when themembers of the group have indicated from the outset anunequivocal intention to be bound in collective bargainingby group rather than by individual action and the Unionhas been notified of the formation of the group and thedelegation of bargaining authority to it and has assentedand entered upon negotiations with the group's representa-tive? Once such a bargaining relationship has been formedadditional employers may enter the group with the Union'sconcurrence an7present members may disengage them-selves from theoup negotiations but only on"adequatewritten noticeofanunequivocal intent to withdraw ...given prior to the date established by the contract for mod-ification."3Specifically the Board has found that any with-drawal is untimely if it takes place during the negotia-tions,' unless the Union and the Employer thereupon agree.Itmust be remembered,of course,that the"Employer" inthis instance is the association rather than the individualemployer-member of the association.In the instant case,assuming that Respondent had be-come a member of the multiemployer bargaining unit by itsaction in furnishing the authorization to SIBA and SICA,itwas bound to remain in that posture at least until afterexecution of the contract then being negotiated betweenSIBA and SICA on the one hand and Respondent Unionon the other. It could not validly negotiate separately withthe Union as it did and reach agreement pursuant to whichitalone of the multiemployer -bargaining group resumedwork,to the obvious disadvantage of the other members ofthe group..If this case involved only membership in the"SIBA bargaining group"Iwould have no difficulty with it.I find that the Union habitually acquiesced in the additionto or deletion from the list of those included in the multiem-ployer unit under the SIBA contract.I can make no suchfinding with regard to the SICA contract.It is clear thatonly the SICA contract related to the activities of Respon-dent Sangamo since its only job within the territorial juris-diction of Respondent Union was a roadbuilding job.General Counsel would have me assume,as Gangnathtestified the business agents do, that an authorization toSIBA includes an authorization to SICA and that thus nec-essarily the notification to the Unions contained in theSIBA letter is adequate notification to the Unions withregard to membership in theSICAsponsored multiemploy-er bargaining group. However,since the only evidence is tothe contrary,no inference to this effect is raised. In the2Weyerhaeuser Company, et a(,166 NLRB No. 8.3Evening News Association,et a[.,154 NLRB 1482, 1483.4 Quality Limestone Products, Inc,153 NLRB 1009. SANGAMO CONSTRUCTION COMPANYabsence of evidence that Respondent Union is ever madeaware of the constituency of the unit,it can scarcely befound that it ever acquiesced in the inclusion of RespondentSangamo after the negotiation of the last preceding contractin 1966.I believe that the Union must have an opportunityto accept or reject the inclusion of another employer in amultiemployer bargaininAl roup.I have no trouble with thesituation with regard toA; here the Union was unques.tionably given the informationthat SIBA heldbargainingauthority and had an opportunity to reject it. It is clear fromHayes' testimony that if a question arose he knew that hehad the option of satisfying himself by a telephone call toSIBA,and apparently he has exercised this option in thepast,but this is not the evidence with regardto SICA.This entire problem is rendered even moremurky by theunit description found in the contractsbetween SICA andtheUnion whichstate:"This Agreement between theSouthern Illinois Contractors Association,Party of the FirstPart, hereinafter referred to as `Contractor'and recognizedas the sole and exclusive bargaining unit for employers en-gaged in road and highway construction...... The recordis clear that there is only one form of contract in the Union'sjurisdiction.All terms and conditions are the samewhetherthe contract is signed by individual employersor by SICAfor its constituents.I do not believe however that this factcan be considered as evidence that all operating plasterersand cement masons inthe highway district covered by theagreement comprised one single unit.Even if the operationof the contract were to havethat effect,the operation of theTaft-HartleyAct would not,under the rules of the Board.I conclude that under the circumstances peculiar to this163case Respondent Union cannot be found guilty of an unfairlabor practice for entering into the interim agreement withRespondent Employer,because neither by evidence nor in-ference can I determine that Respondent Union at any timehas acquiesced in the inclusion of Respondent Employer inthe multiemployer bargaining unit.The question remainshowever whether the Respondent Employer is guilty of anunfair labor practice in signing the interim agreement withthe Union.There is no question as to notice with regard toRespondent Employer. It signed the power of attorney de-liberately attempting to become part of the multiemployerunit;that appears to be the only effect of the agreement.Thus it can scarcely be held to have been without notice ofits own action.However I believe that I cannot hold thatRespondent Employer as a matter of law succeeded in be-cominga part of the unit,unless and until RespondentUnion had an opportunity to accept or reect or to acquiescein silence with knowledge thatRespondent Sangamo hadjoined with the other employers in the multiemployer asso-ciation to be bound by the Association'saction. In theabsence of acceptance or acquiescence by the Union I donot believe that its membership in the multiem Toyer groupwas ever consummated.Accordingly it was free to go itsown way,as it did,signing an interim agreement and return-ing to work.RECOMMENDED ORDERInasmuch as I have found that neither Respondent Em-ployer nor Respondent Union has committed the unfairLabor practices alleged, I recommend that the complaint bedismissed in its entirety.